 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LUIS MANUEL GARCES,                                No. 2:17-cv-0319 JAM AC P
12                        Plaintiff,
13            v.                                         ORDER
14    J. PICKETT, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. On May 9, 2019, defendants filed a motion for judgment on the pleadings. ECF

19   No. 66. Plaintiff has been granted several extensions of time to respond to the motion, the most

20   recent of which extended his deadline to September 13, 2019. ECF Nos. 76, 84, 86, 88. The

21   deadline for responding to the motion has now passed, and plaintiff has not filed a response or

22   requested any further extensions of time. Plaintiff will be granted one final extension of time to

23   respond to the motion and failure to respond to the motion will result in a recommendation that

24   this action be dismissed for failure to prosecute. He is reminded that the motion is for judgment

25   on the pleadings and is not a motion for summary judgment. This means that the court will only

26   look at the allegations in the complaint to see if he has stated a claim for relief and will not look at

27   any new evidence of plaintiff’s claims.

28   ////
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that within twenty-one days of the service of
 2   this order plaintiff shall respond to defendants’ motion for judgment on the pleadings. No further
 3   extensions will be granted and failure to respond to the motion will result in a recommendation
 4   that this action be dismissed for failure to prosecute.
 5   DATED: October 24, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
